                                                      r,:::-,=us=D==C=S==D==~==y=====-1:
                                                        DOCL\lf.~T
                                                        EL[ CTRO'lC.-\LL Y FILED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                        DOC   n·

     - - - - - - - - - - - - - - - - -x                 DAlL l· iLED:     /1. /~~ /, 1

ING BANK N . V . ,

                     Plaintiff,                       16 Civ.      95   (LLS)

             - against -                              OPINION & ORDER

M/V TEMARA,

                     Defendant.

     - - - - - - - - - - - - - - - - -x
ING BANK N. V. ,

                     Plaintiff,                       16 Civ. 2051        (LLS)

             - against -                               OPINION & ORDER

M/V VOGE FIESTA,

                     Defendant.

     - - - - - - - - - - - - - - - - -x
ING BANK N. V. ,

                     Plaintiff,                       16 Civ.      6453   (LLS)

             - against -                               OPINION & ORDER

M/V JAWOR,

                     Defendant.
                        - - - - - - - - - -x
      The issue to be decided on these applications for partial

summary judgment is whether ING Bank's maritime liens on the

defendant vessels,       created by Section 31342 of the Commercial

Instruments and Maritime Liens Act,       46 U.S.C.    § 31301 et seq.

("CIMLA"),    and whose assignment was previously validated by this

Court,   are vulnerable to the defense that the underlying
transactions were made in bad faith by ING's assignors.             ING

Bank moves for partial summary judgrrent striking any such

defense.    See 16 Civ.    95   (Dkt. No. 228); 16 Civ. 2051     (Dkt. No.

122); 16 Civ.    6453   (Dkt. No.   85)

     The motions are granted.

                                 BACKGROUND 1

     ING,   as assignee of the now-defunct O.W. Bunker group,

asserts maritime liens against each particular defendant

vessel,    for non-payment for fuel sold to each vessel's

charterer by an O.W. Bunker group entity and delivered to

each vessel by one of its subcontractors.          The vessel

owners assert that there are no liens on the vessels

because the O.W. entities knew, and accepted, that their

fuel-providing subcontractors would probably never be paid,

and therefore lacked the good faith necessary for a

maritime lien.

                                 DISCUSSION

                          The Maritime Lien Act

      Section 31342 of CIMLA, which created the maritime liens,

states, in full text:



1 This background is abbreviated.  For more detail, see the Second Circuit's
opinion, ING Bank N.V. v. M/V TEMARA, IMO No. 9333929, 892 F.3d 5:~ (2d Cir.
2018), and this Court's subsequent opinion, ING Bank N.V. v. M/V Temara, 342
F. Supp. 3d 558 (S.D.N.Y. 2018).




                                      -2-
     (a)     Except as provided in subsection (b) of this
             section, a person providing necessaries to a
             vessel on the order of the owner or a person
             authorized by the owner--

             (1)    has a maritime lien on the vessel;

             (2)    may bring a civil action in rem to enforce
                    the lien; and

             (3)    is not required to allege or prove in the
                    action that credit was given to the vessel.

     (b)     This section does not apply to a public vessel.

     46    u.s.c.   § 31342.

     The vessel owners argue that,           although none is mentioned in

the statute,       an equitable defense of bad faith bars the creation

of the statutory maritime lien.          In support,   the vessel owners

point to the statutory history,        the 1971 Report of the House of

Representatives'       Committee on Merchant Marine and Fisheries,

which twice uses the words "in good faith."             See H.   Rep. No.       92-

340, at 1,    3    (1971).

     Neither mention of good faith implies,            or conceives,

meaning that the seller must be fair to his buyers.               On the

contrary,    "good faith" describes the seller's trust that he will

be paid for what he supplies, before the ship sails away.                  The

Report states that "The purpose of the bill, H.R.            6239,      is to

protect terminal operators,       ship chandlers,      ship repairers,

stevedores and other suppliers who in good faith furnish

necessaries to a vessel."        Id.   at 1.    And in the Report's

General Statement,       it describes the issue it faced:        "The



                                       -3-
question presented was where a loss occurs in this situation,

whether it should be suffered by the owner of the vessel, or the

American materialman who furnished such necessaries in good

faith."   Id. at 3.   It concluded, after careful consideration of

the entire record, "that, as a matter of equity, the [ship]

owner should bear the loss in such a situation."    Id. at 3.

     Those are the only two mentions of good faith in the

Report, and they both refer to the seller's good faith in

providing essentials to a vessel, which is tempted to sail away

without paying.   Nothing in the Report burdens the lien it

grants the seller with any collateral duty to deal properly with

his counterparties.

     The vessel owners retreat to a broader argument: that apart

from the statute itself, there is a general principle of equity

which requires good faith in all dealings, by all participants

and denies a profit to a wrongdoer.    Having treated its own

suppliers shabbily, they argue, O.W.   (and thus its assignee ING)

is not entitled to the benefits of the maritime lien.

     There are two obstacles to that argument: the first is that

if such a general standard were to be engrafted on a maritime

lien, the whole function of the lien - to assure payment to the

supplier - would be frustrated in every case by an audit of his

related business dealings.    The second is that such an approach

would be inconsistent with the uniform characterizations of the


                                 -4-
elements of a lien being the ones set forth in the statute, with

no additional embellishments, regardless of how morally

appealing.

     As stated in Barcliff, LLC v. M/V DEEP BLUE, IMO No.

9215359, 876 F.3d 1063 (11th Cir. 2017), the lien holder's

obligation to pay his subcontractors is immaterial to its lien:

          Nevertheless, Radcliff contends that the general
     contractor bears an additional obligation not
     mentioned in Galehead before it can receive a lien: it
     must pay the subcontractor to whom it delegated
     performance. Radcliff acknowledges that no authority
     directly supports this proposition, but submits that
     it lies latent in the case law.

          Radcliff's argument is meritless. First and
     foremost, it finds no support in the text of the
     statute. Section 31342(a) merely requires that the
     would-be lienor "provid[e] necessaries" to the vessel.
     It does not forbid the supplier from using a
     subcontractor to do so, or require that the parties be
     current on their accounts payable before a lien
     arises. We have consistently held that a maritime lien
     attaches the moment the necessaries are supplied;
     subsequent administrative matters such as tendering an
     invoice are irrelevant. Likewise, payment by the
     general contractor to the subcontracted supplier is
     immaterial to the general contractor's lien-it arises
     at the moment the subcontractor renders performance on
     the general contractor's behalf.

Barcliff, 876 F.3d at 1074   (citations omitted).

     Thus it is not surprising that in The Kalfarli, 277 F. 391

(2d Cir. 1921), the Second Circuit held that even where a

materialman's agreement to supply a vessel with necessaries was

based on the materialman's fraudulent deception, the materialman

had a statutory maritime lien on the vessel for the necessaries


                                -5-
he delivered.

             That the libelant actually performed work for the
       ship and furnished her with certain materials cannot
       be denied. For such work and for such supplies the
       maritime law gives a lien. We do not think that a
       court of admiralty can deprive him of that right on
       the ground that he claimed fraudulently to have done
       more work than he did, or charged fraudulently for the
       labor or supplies he in fact furnished.

Id. at 397.     Here, it is similarly undisputed that the fuel was

delivered to the vessels.     Thus, the materialmen's assignee has

liens on the vessels, no matter the morality of the suppliers'

conduct with their subcontractors.

       As "maritime liens are strictly creatures of statute," ING

Bank N.V. v. M/V TEMARA,    IMO No. 9333929, 892 F.3d 511, 523   (2d

Cir. 2018), and there is no basis in CIMLA, the Report, or the

general maritime lien law supporting the vessel owners'     imagined

application of a theory of bad faith, their bad faith defense is

unavailing and is stricken.

                              CONCLUSION

       Plaintiff ING's motions for pa~tial summary judgment

striking the defendant vessels' bad faith affirmative defense

(16 Civ.   95 (0kt. No. 228); 16 Civ. 2051   (0kt. No. 122); 16 Civ.

6453   (0kt. No. 85)) are granted.

       The further request in the notice of motion that the

vessels TEMARA and VOGE FIESTA be directed to show cause why ING

should not have judgment granting its lien claims, with its



                                  -6-
reference to the transcript of the October 4, 2019 conference

and "all of the prior pleadings and proceedings in this matter,

and to any additional arguments to be properly presented in

support of the relief requested          ," is too broad and vague

to be given effect as an order and is therefore denied.

     A conference will be held on Wednesday, January 15, 2020 at

3:00 PM to discuss and schedule further proceedings.

     So ordered.

Dated:    December 20, 2019
          New York, New York



                                        LOUIS L. STANTON
                                            U.S.D.J.




                                  -7-
